Pursuant to defendant-appellant’s request, and counsel’s petition to withdraw as counsel, this Court’s order of October 18, 1974 appointing Randy L. Tahvonen counsel for the preparation and filing with this Court of an application for leave to appeal, is hereby withdrawn January 24, 1975. Defendant-appellant’s in pro per motion for a stay of proceedings on application for leave to appeal pending determination and motion for evidentiary hearing is considered, and the same is hereby denied without prejudice. Defendant-appellant’s petition to withdraw motion for counsel is considered, and the same is hereby denied without prejudice. Defendant-appellant’s in pro per motion for discovery is considered, and the same is hereby denied without prejudice to defendant-appellant or appointed counsel filing such a motion before the Circuit Court for the County of Clinton. It is hereby ordered that Hugh M. Davis, Jr., of 1529 Broadway, Detroit, Michigan, is appointed counsel for the preparation and filing with this Court of an application for appeal on behalf of defendant-appellant, or for any other post-conviction motions before the Circuit Court as counsel deems appropriate. The Clinton County Circuit Court will furnish such portions of the record as counsel may require. The Prosecuting Attorney for Clinton County may file objections to this order within 14 days from the date of its certification requesting remand to the Clinton County Circuit Court for determination of indigency only.
Reported below: 52 Mich App 332.